DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Theodore Fay (Registration No. 48,504) on 07/26/2022.
The application has been amended as follows:

19. The method of claim 16, further comprising:
receiving a command to mitigate a fault in the component; and
mitigating the fault in the component.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…sorting the first metrics and the second metrics into a plurality of time slices, wherein each of the plurality of time slices comprises a corresponding data structure for storing data in different time periods, and storing more data in the plurality of time slices for the first metrics having the first cardinality score relative to the second metrics having the second cardinality score; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Gilbao et al. (U.S. Patent No. US 9,367,421 B2), hereinafter “Gilbao”

Gilbao: col. 10, lines 62-67 and Gilbao: col. 11, lines 1-32 teach that first filter module 230 obtains first list 224 and determines, based on the correlation scores, second list 232 including a first plurality of network nodes having a correlation score that satisfies a first threshold.  In an example, if the correlation score exceeds the first threshold, the correlation score satisfies the first threshold.  For instance, in one embodiment, the first threshold is a correlation score of 15% and first filter module 230 removes the correlation scores for network nodes having a correlation score that is less than 15%.  First filter module 230 filters first list 224 by removing from first list 224 network nodes having a correlation score that does not satisfy the first threshold, thereby creating second list 232.
Although first filter module 230 has generated second list 232 such that it includes only network nodes having a correlation score that satisfies the first threshold, second list 232 may still have misleading information.  For example, network nodes may show high performance correlations when in actuality their performance is not related.  For instance, two network nodes both showing zero value for a metric (e.g., performance metric) over a long time period may show nearly 100% correlation, so it may be desirable to eliminate such suggestions to avoid providing useless information.
Second filter module 240 may filter the misleading entries out of second list 232.  In an embodiment, second filter module 240 obtains second list 232 and identifies a second plurality of network nodes included in second list 232.  In an example, the second plurality of network nodes has a correlation score that satisfies a second threshold, and the second threshold (e.g., 99%) indicates a correlation that is higher than the first threshold.  Second filter module 240 analyzes the raw or summarized performance data of the second plurality of network nodes against a constancy metric.  In an example, second filter module 240 determines, based on a constancy metric of the performance data, whether to remove ones of the nodes within the second plurality of network nodes.

Although conceptually similar to the claimed invention of the instant application, Gilbao does not teach sorting the first metrics and the second metrics into a plurality of time slices, wherein each of the plurality of time slices comprises a corresponding data structure for storing data in different time periods, and storing more data in the plurality of time slices for the first metrics having the first cardinality score relative to the second metrics having the second cardinality score.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gilbao (see above)


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114